DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 2/8/22.
Claims 1, 20, 21, 25-29 are pending.  Claims 2-19 and 22-24 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/8/22 has been entered.  
Withdrawn Rejections
Claims 1, 20, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Lobel et al. (US 2003/0109020).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20, 21, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “improving the digestion of proteins in the food product”.  It is unclear whether Applicant is referring to digestion in the gut or the digestion of food before it is ingested.  The use of the term “digestion” is unclear and ambiguous because it can refer to in vivo or in vitro digestion.  Applicants appear to argue in vivo and the claims are not drawn to only in vivo applications, as can be more clearly seen in claim 29.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 20, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Yugi et al. Sep 24 1993 JP05244957 “ACIDIC PROTEASE GENE HAVING INSUSCEPTIBILITY TO PEPSTATIN DERIVED FROM BACTERIUM OF GENUS PSEUDOMONAS” - Foreign Patent Finder – Dialog [pgs. 1-14] as evidenced by Lobel et al. (US 2003/0109020).
Regarding Claims 1, 20, 21:  Anderson discloses a food supplement that contains a protease and is ingested with food [abstract].  Anderson discloses that the method improves the digestion of proteins [abstract].
Anderson does not disclose a protease having at least a 90% identical amino acid sequence as Sed Id 18; at least a 95% identical amino acid sequence as Sed Id 18; wherein the amino acid sequence comprises the amino acid sequence as Sed Id 18.
Yugi discloses a protease having an amino acid sequence that has 93.5% same amino acid sequence as the instant Seq ID 18 [claim 4].  Yugi discloses that the enzyme produced is not 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of Anderson, to include one or more proteases having an amino acid sequence that was substantially identical to an amino acid sequence of SEQ ID NO: 18, as in Yugi, in order to provide an improved sequence that increases the digestion of proteins in a food product by a subject through the ingestion of a supplement. 
  Yugi discloses that the enzyme produced is not sensitive to pepstatin [title, 0011].  Pepstatin is a known protease inhibitor and is known, as its name implies, to inhibit pepsin [Lobel 0154] (which is a digestive enzyme), among other enzymes.  In formulating a food supplement, it would have been obvious to utilize an enzyme that was not inhibited by a protease inhibitor in order to better ensure that the proteins are digested.
Regarding claims 20 and 21, the sequences are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claims 25, 26, and 27:  Anderson as modified discloses as discussed above in claim 1.  Anderson also discloses that the protein is pea or soybean (a legume based protein), rice, corn, wheat (a non-legume plant protein); or whey or casein (animal based) [0033; 0034].
Regarding Claim 28: Anderson as modified discloses as discussed above in claim 1.  Anderson also discloses that the food supplement is ingested simultaneously with the food product [0033; 0035; 0056].
Regarding Claim 29:  Anderson as modified discloses as discussed above in claim 1. Anderson also discloses that the food supplement is incorporated into the food product [0033; 0035; 0056].
Response to Arguments
Claims 1, 20, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Lobel et al. (US 2003/0109020).
Applicants again assert that, as stated in primary reference Anderson, protease activity varies greatly depending on the substrate. The Applicants assert that protease activity is not obvious in the presence of pepsin and simulated gastric fluid.
	The Examiner notes that a major feature of Anderson is determining the activity of a variety of proteases.  Anderson does not state that it would not be obvious to modify one protease for another but that determining the activity of the enzyme is variable.  The Examiner maintains the modification because although Anderson talks about the activity varying, this is was in relation to activity determined by manufacturer.  The Examiner maintains that Anderson utilizes multiple enzyme sources to affect the same results (proteolytic degradation) in a variety of protein substrates.  Anderson does not suggest that substituting one protease for another is not obvious. Anderson discloses that the level of activity varies from manufacturer’s labels and seeks to test varying protease for use in food supplements.
Further, the fact that Anderson disclose pepsin makes enzyme activity variable it would have ben obvious to substitute the protease of Anderson for the enzyme of Yugi because the enzyme is a protease that is not affected by pepsin, and therefore would not be inhibited and would be able to act on the protein. 
It can also be said that exposing food products to an enzyme would be expected to improve their digestion because the proteins have been exposed to enzymes pre-digestion in the gut.  
The Applicants assert that Lobel provides no evidence as to whether the Seq Id No: 4 was mentioned in the application and one would not expect Seq ID 3 and 4 to function similarly because the sequence have 24% identity.
The Examiner agrees that SeqId:4 does not appear to be the enzyme referred to by Lobel. The rejections have been withdrawn and modified in light of this determination.
Response to the 2/8/22 Declaration:
The 2/8/22 declaration has been acknowledged.  The declarant asserts that it would not have been obvious to combine Anderson and Lobel because identifying whether an enzyme will improve digestion is complex, Anderson reinforces the unpredictability of enzymes due to the presence of pepsin and gastric fluid in the gut; Lobel is not relevant to food; the Seq Id No: 4 relied upon in Lobel is not the protease (which was Seq ID No: 3) discussed in Lobel; Lobel’s Seq Id Nos: 3 and 4 have 24% sequence identity; that being pepstatin insensitive is not enough to consider the protease to be effective.
The Examiner notes that as discussed above, Lobel has been removed as a teaching reference because it is not named as the enzyme that is pepstatin insensitive.
The Examiner maintains that given the disclosure of Anderson, in view of new reference, Yugi, that it would have been obvious to incorporate the protease of Yugi in the method of Anderson.  Applicants argue complexity of protein digestion, but the Examiner disagrees as there are numerous patents and other publications that are directed toward the relevant area. Further it would have been obvious to try the combination given the protease of Yugi is pepstatin insensitive.
	Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793